DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 November 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3,9,10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,9,10 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Olmstead; Bryan et al. (US 20180218224 A1)
Regarding claim 1, McMordie teaches, 
A monitoring camera, (“Objects of interest are detected and identified using multiple cameras”)[ABS] comprising: 
a first image capturing device (“telephoto camera 120”)[¶28,Fig.1-120] capable of changing an image capturing area for tracking capturing; (“telephoto camera 120” with “moving mirror assembly 110, which directs the field-of-view of the telephoto camera 120 toward each detected and tracked item in sequence”)[¶28,Fig.1-120,110]
a second image capturing device (“wide-angle camera 105”)[¶28,Fig.1-105] capturing an image having a wider angle than an angle of the first image capturing device; (“to capture a wide-angle video feed surveying a scene which may include items” which “telephoto camera employs a lens 235 that has a significantly longer focal length than that of the wide-angle camera 200”)[¶28,38,Fig.1-105] 
(¶28 and 32, “telephoto image processor 185” including a “central processing units (CPU) 196”) and 
a memory (¶32, “random-access memory (RAM) 190“ and/or “data storage 197”) coupled to the one or more processors, (¶32 and fig. 1, as depicted in Fig. 1 the CPU (190) connects to a “random-access memory (RAM) 190” and “data storage 197”) the memory having stored therein instructions which, when executed by the one or more processors, (¶32, “components are arranged to implement a computer with onboard software capable of processing video data acquired“) cause the monitoring camera to:
(2) acquire luminance information of the identified partial area; (“image brightness at candidate item locations”)[¶51,Fig.8-820]
(3) control exposure for the subsequent image captured by the first image capturing device based on the acquired luminance information of the identified partial area; and (“wide-angle image processor 165” and “telephoto image processor 185” which operate “Using the brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated”)[¶52,50] 
	but does not explicitly teach, 
tracking capturing by determining control information related to at least one of a pan angle, a tilt angle, and a zoom value
(1) identify a partial area, within an image that the second image capturing device captures based on the control information, which spatially corresponds to a subsequent image that the first image capturing device captures after a current image captured by the first image capturing device;
However, Lee teaches additionally, 
(2:11-35, “automatically tracking a moving object”) by determining control information related to at least one of a pan angle, a tilt angle, and a zoom value (2:11-35 and Fig. 1, “automatically tracking a moving object” using a “camera including a zoom lens and an automatic focus lens” “as well as a “camera support” for “rotating the camera around a first axis and a second axis perpendicular to the first axis” as depicted in Fig. 1 as “pan motor 3” and “tilt motor 4”)
wherein the image capturing area of the first image capturing device in the next frame is identified based on the control amount of the first image capturing device during the tracking capturing. (2:11-35, “first controller for comparing a current unit image output from the camera with a previous unit image, detecting a motion vector of the object, and controlling the camera drive means so that the camera moves in the direction and degree in correspondence to the motion vector”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee which tracks using pan, tilt, and zoom, and bases movement of a camera on an image comparison for correct direction and degrees. This helps in maintaining tracking of an object in the search region. 
	But does not explicitly teach, 
(1) identify a partial area, within an image that the second image capturing device captures based on the control information, which spatially corresponds to a subsequent image that the first image capturing device captures after a current image captured by the first image capturing device;
	However, Olmstead teaches additionally, 
(¶56, “detects an appearance or entrance of at least a first object 102 into the second field-of-view 136”) within an image that the second image capturing device captures (¶56, “second field-of-view 136 of the second imager 134”) based on the control information, (¶52, “object tracking subsystem 114 includes a second imager 134 having a second imager field-of-view 136 to capture images of the environment 104”) which spatially corresponds to a subsequent image that the first image capturing device captures (¶57, “object tracking subsystem 114 detects an appearance or entrance of at least a first object 102 into the first field-of-view 108 of the first imager 106” which also detects “an object 102 entering the second field-of-view 136 of the second imager 134”) after a current image captured by the first image capturing device; (¶124, “ image captured by the narrow field-of-view imager or camera”, which is the current image that “is a bit off of position as compared to the wide field-of-view imager”, the processor-based device adjusts “the position or orientation of the tracking mirror” of the first imager to capture a corrected narrow field-of-view image to ”adjust the position or orientation of the tracking mirror, and hence the position of the narrow field-of-view accordingly” after the off image captured)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the object tracking of Olmstead which presents a use of a second imagers field of view to adjust a first imagers tracking. This allows for the capability to even track multiple objects in the field of view concurrently or in a selected priority of multiple items.

Regarding claim 3, McMordie with Lee with Olmstead teaches the limitation of claim 1, 

(a) obtain, in accordance with the acquired luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the identified partial area (¶51 and 52, used for calculating information needed to “obtain a high-quality image of the object” where “prediction of the candidate object's location in the next few frames” uses the tracking provided “next-frame coordinates and brightness information”) information concerning exposure for the first image capturing device, (“brightness in the image are recorded  along with camera exposure and gain” for the candidate object)[¶51] and (b) control the exposure for the first image capturing device in accordance with the obtained information concerning exposure. (“brightness information, as well as information about its own optical path, the desired level of exposure and gain needed to obtain a high-quality image of the object are calculated” which the “telephoto camera 120 serves to capture high-resolution video”)[¶52,29,Fig.8-830] 

Regarding claim 9, it is the method claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 9.

Regarding claim 10, it is the non-transitory computer-readable storage medium claim of camera claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 10.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Olmstead; Bryan et al. (US 20180218224 A1) in view of Cho; Hyun-Mook et al. (US 20150358549 A1)

	McMordie teaches additionally, 
luminance information (“angular coordinates of the object, along with its brightness in the image are recorded along with camera exposure and gain”)[¶51] of the identified partial area (¶51 and 52, used for calculating information needed to “obtain a high-quality image of the object” where “prediction of the candidate object's location in the next few frames” uses the tracking provided “next-frame coordinates and brightness information”)
	But does not explicitly teach the additional limitation of claim 4,
	However, Cho teaches additionally, 
control for the first image capturing device (“exposure parameter for the image sensor 130 may then be adjusted”)[¶74,Fig.2-246] in accordance with a difference (“adapted to” adjust “Brightness value of the target focus region 1030 by the difference”)[¶74] between (a) the information concerning exposure for the first image capturing device obtained in accordance with the acquired luminance information, (“difference between the brightness value of the target focus region 1030”)[¶74] and (b) current information (“predetermined brightness value”)[¶74] concerning exposure for the first image capturing device. (“the image sensor control device 246 may determine exposure parameter value (e.g., exposure time, aperture, etc.) adapted” to adjust “the brightness value of the target focus region 1030 by the difference between the brightness value of the target focus region 1030 and the predetermined brightness value.”)[¶74] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of 

Claim(s) 8 rejected under 35 U.S.C. 103 as being taught by McMordie; David et al. (US 20110063446 A1) in view of Lee; Hee-Jong (US 6507366 B1) in view of Olmstead; Bryan et al. (US 20180218224 A1) in view of YAMAMOTO; Sei et al. (US 20160065820 A1)
Regarding claim 8, McMordie with Lee with Olmstead teaches the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 8,
	Yamamoto teaches additionally, 
second image capturing device (“camera device 200” is a camera is an omni-directional camera where the “One or more camera devices 200” as depicted in Fig. 1)[¶34,33,40,Fig.1-200] comprises a wide-angle- 23 -10191039US01/P219-0028US lens. (omni-direction (all direction) means for having “all around (360 degrees) of the camera” field of view)[¶33,35]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the video analytics camera of McMordie with the tracking of Lee with the object tracking of Olmstead with the camera of Yamamoto which can be an omni-directional camera. Using an omni-directional camera can be masked so unselected areas of imaging do not need to be taken in an arbitrary area. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483